DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7-9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adams (US Pub 2017/0333023).
With respect to claim 1, Adams discloses a surgical retractor (See figures 10 and 11 below) for retracting soft tissue and anatomy at a spinal surgical site, comprising: a rectangular tubular base (fig 10 and 11) defining a long axis (see fig 11 below), an upper rim (See fig 11 below), and a lower rim (see fig 11 below) and a working (fig 11, 1208) channel between the upper and lower rims, the base and lower rim sized and configured to be seated along the long axis on adjacent vertebral bodies spanning an intervertebral space (abstract); and at least two elongated legs (fig 10, 1508 and 1512), each projecting from said upper rim in a direction perpendicular (fig 10) to said long axis and each including a fixation feature (Fig 10, 1544, paragraph 102) at a free end thereof, each of said at least two legs having a length sufficient for the fixation feature to be outside the body of a patient when the lower rim is seated on adjacent vertebral bodies of the patient (abstract allow access to the spine), wherein said base and said at least two legs are formed of a radio-transparent or radio-lucent material (paragraph 118). With respect to claim 2, Adams discloses wherein said base and at least two legs are integrally formed (fig 10 and 11 shows the legs and tubular body integrated together to perform the surgical procedure). With respect to claim 7, Adams discloses wherein said lower rim has a length and a width (see fig 10 below), and defines a concave curvature (see fig 11 below) along said length sized to correspond to the curvature of a vertebral body. With respect to claim 8, Adams discloses wherein said base defines at least one bore (fig 10, 1254) extending from said upper rim to said concave curvature of said lower rim, said at least one bore sized to receive an anchoring pin for anchoring the retractor to a vertebral body. With respect to claim 9, Adams discloses wherein said base defines at least one bore (fig 10, 1254) extending from said upper rim to said lower rim, said at least one bore sized to receive an anchoring pin for anchoring the retractor to a vertebral body. With respect to claim 11, Adams discloses wherein each of said two legs includes an end (see fig 10 below) defining said fixation feature, said end angled outward (see fig 10 below) relative to said base.

    PNG
    media_image1.png
    815
    707
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams (US Pub 2017/0333023) in view of O’Prey et al. (US 2013/0150681).
With respect to claim 3, Adams discloses wherein said tubular base includes: an upper portion (fig 10 upper rim) defining said upper rim; and a lower portion (fig 10, tube) defining said lower rim and connected to said upper portion. With respect to claims 3 and 4, discloses different portions can be made out of different materials (paragraph 4) but does not specifically disclose the lower portion is relatively more flexible than the upper portion.
O’Prey discloses a retracted having a lower portion that is relatively more flexible than the upper portion (paragraph 17, different materials and paragraph 49) to allow the distal end to be bent and manipulated to facilitate insertion (paragraph 49).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Adams to have the lower portion is relatively more flexible than the upper portion in view of O’Prey in order to allow the distal end to be bent and manipulated to facilitate insertion. With respect to claim 5 and 6, Adams discloses the upper portion and the lower portions are integrally formed (fig 10, both the upper and lower portions are integrated into one unit).
Claim(s) 20, 21 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams (US Pub 2017/0333023) in view of Feigenwinter et al. (US Pub 2008/0300465).
With respect to claim 20, Adams discloses a surgical retractor according to claim 1 (see above) and having a fixation feature attachable to a handle (paragraph 102) but does not disclose a frame; and at least two brackets, each mountable between said frame and said fixation feature of a corresponding one of said at least two legs.
Feigenwinter discloses a frame (fig 1, 1130); and at least two brackets (fig 1, 1140), each mountable between said frame and said fixation feature (fig 10, 1110) of a corresponding one of said at least two legs (fig 1 shows four legs attached to the frame) to maintain the retractor in a fixed position with respect to the patient (paragraph 20). With respect to claim 21, Feigenwinter discloses further comprising a connector (fig 1, 1120) component for engaging each of said at least two brackets to said frame. With respect to claim 24, Feigenwinter discloses wherein said frame is a rigid ring (fig 1 and abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Adams to include a frame; and at least two brackets, each mountable between said frame and said fixation feature of a corresponding one of said at least two legs in view of Feigenwinter in order to maintain the retractor in a fixed position with respect to the patient.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9, 11, 20-21 and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to applicant’s arguments with respect to claims 3-6 are persuasive. Claims 3-6 are rejoined and are examined above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.C/Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773